TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00487-CV



                       Shane Steiner and Robert Lee Steiner, Appellants

                                                  v.

                           T. C. (“Buck”) Steiner, Deceased, Appellee



                FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
                NO. G-37, HONORABLE JEROME JONES, JUDGE PRESIDING



                On February 12, 2002, the parties filed a joint motion asking this Court to dismiss the

appeal as the parties have settled all matters in controversy. The motion is granted and the appeal

is dismissed.




                                               Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion

Filed: February 28, 2002

Do Not Publish